Citation Nr: 0636749	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for psoriasis (claimed 
as a skin condition).  

2.  Entitlement to service connection for diabetes mellitus 
(claimed as secondary to Agent Orange exposure).

3.  Entitlement to service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In December 2002, the RO denied the claims of entitlement to 
service connection for psoriasis (claimed as a skin 
condition), posttraumatic stress disorder (PTSD), and 
diabetes mellitus.  These claims are properly on appeal 
before the Board, as the veteran filed a timely Notice of 
Disagreement and Substantive Appeal.  The RO also denied the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  These claims, however, are not on 
appeal before the Board.  In a March 2004 rating decision, 
the RO awarded service connection for bilateral sensorineural 
hearing loss and tinnitus.  Accordingly, these two claims 
have been resolved.  

The claim of entitlement to service connection for type II 
diabetes mellitus is properly before the Board, but will not 
be adjudicated at this time.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 2006), 
that reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides; VA disagrees with the Court's decision in Haas 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will resume.  

In November 2003, the veteran presented personal testimony 
before a Decision Review Officer at the RO.  A copy of the 
hearing transcript is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Service medical records do not include treatment for 
psoriasis; the record does not include a medical opinion 
which tends to establish an etiological relationship between 
the current diagnosis of psoriasis and the veteran's period 
of service.  


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by the veteran's 
period of service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  This notice should be 
provided prior to the initial unfavorable RO decision.  
Pelegrini, supra.  

In April 2001 and November 2002, prior to the RO's initial 
unfavorable decision (dated in December 2002), the veteran 
was provided with correspondence (notice letters) that 
properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He was provided 
with similar information again in March 2003.  In view of the 
foregoing, the Board finds that there is no defect with 
respect to the timing of the April 2001 and November 2002 
notice letters.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence that is 
necessary to substantiate the claim of entitlement to service 
connection; however, he was not provided with notice of the 
requirements regarding disability ratings and effective dates 
as outlined in Dingess.  

Because the Board is denying the claim of entitlement to 
service connection for psoriasis, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran as a result of 
VA's failure to provide the notice requirements outlined in 
Dingess.  As such, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the preponderance of the evidence is 
against the claim; therefore, any questions as to the 
disability rating and effective date to be assigned are 
rendered moot.  

The Board initially finds that the discussions contained in 
the April 2001, November 2002, and March 2003 notice letters 
satisfied VA's duty to notify.  For example, the veteran was 
specifically informed of the evidence necessary to 
substantiate the claim; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received in 
connection with the claim; and he was informed of where to 
send the information and how to contact VA if he had 
questions or needed assistance.  The veteran was also 
informed of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  Thus, the Board 
finds that the notification requirement outlined in 38 C.F.R. 
§ 3.159 have been satisfied.

The Board also finds that VA satisfied the duty to assist the 
veteran.  The RO assisted the veteran in obtaining both VA 
and non-VA medical treatment records, as well as a fee-based 
examination report which was provided by VA, and associated 
these records with the veteran's claims file.  The veteran 
has not identified any additional evidence pertinent to the 
claims and there are no additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran maintains that the currently diagnosed skin 
condition of psoriasis is related to his period of service.  
He asserts that he now suffers from psoriasis which is due to 
Agent Orange exposure during his period of service.  (See the 
copy of the November 2003 RO hearing transcript.)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Presumptive service connection may be granted for certain 
chronic and tropical disease, or diseases associated with 
exposure to certain herbicide agents.  38 C.F.R. § 3.307(a).  
If a disease is included in the list of diseases which are 
considered chronic and the disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  Under 38 C.F.R. § 
3.309(e), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The service medical records do not show that the veteran was 
diagnosed as having psoriasis during his period of service.  
The July 1964 service enlistment examination shows that the 
veteran's skin was normal on clinical evaluation.  The August 
1967 extension of enlistment examination report shows a 
normal clinical evaluation of the veteran's skin.  The April 
1968 service separation examination also shows that the 
clinical evaluation of the veteran's skin was normal.  

The post-service medical record includes a fee-based 
examination report provided by VA in April 2001; medical 
treatment records from Dedham Medical Associates, dated from 
January 2000 to August 2003; medical records from Brigham and 
Women's Hospital; dated in August 2001; and the medical 
report from M. S. Kim, M.D. at Dedham Medical Associates, 
dated in March 2002.  

The aforementioned post-service medical records include a 
current diagnosis of psoriasis.  The April 2001 fee-based 
examination report shows that the veteran is diagnosed as 
having psoriasis.  The medical treatment records from Dedham 
Medical Associates Inc. show diagnosis and treatment for 
psoriasis.  These records, however, do not include an opinion 
which tends to link a current diagnosis of psoriasis to the 
veteran's period of service.  

At the outset, the Board initially concludes that the 
evidence does not show that the veteran is entitled to 
presumptive service connection for psoriasis.  Psoriasis is 
not one of those diseases which are included in the list of 
diseases subject to presumptive service connection.  Because 
the diseases listed at 38 C.F.R. §§ 3.307 and 3.309(e) do not 
include psoriasis, the veteran is not entitled to presumptive 
service connection for psoriasis, claimed as due to Agent 
Orange exposure.  

The Board considered whether the record includes evidence 
which shows that the veteran is entitled to service 
connection a direct basis.  Service medical records do not 
show that the veteran sought treatment for psoriasis or was 
diagnosed as having the condition, the post-service evidence 
shows that the veteran was diagnosed as having psoriasis many 
years after service.  Moreover, the post-service medical 
records do not include a medical opinion which tends to link 
a current diagnosis of psoriasis to the veteran's period of 
service.  Therefore, the evidence does not demonstrate that 
the veteran is entitled to service connection for psoriasis 
on a direct basis.  

The Board does not doubt the sincerity of the veteran's 
belief that there is an etiological relationship between the 
current diagnosis of psoriasis and the veteran's period of 
service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for psoriasis (claimed as a 
skin condition) is denied.  




REMAND

The veteran asserts that he is entitled to service connection 
for posttraumatic stress disorder (PTSD) and that his current 
diagnosis of PTSD is related to various in-service stressors.  
A review of the record reveals that additional development of 
the claim is necessary prior to the Board's adjudication of 
the claim.  

At the outset, the Board points out that subsequent to the 
May 2004 correspondence that notified the veteran that his 
appeal was certified and transferred to the Board, additional 
evidence was received.  A waiver was not attached to this 
evidence.  Applicable VA regulations stipulate that when the 
Board receives pertinent evidence, submitted by the veteran 
or his representative, that evidence must be referred to the 
AOJ for review and preparation of a Supplemental Statement of 
the Case (SSOC) unless this procedural right is waived in 
writing by the veteran.  38 C.F.R. §§ 19.37, 20.1304 (2006).  

The additional evidence received subsequent to the May 2004 
correspondence that notified the veteran that his appeal was 
certified and transferred to the Board includes a September 
2005 statement in support of the claim of entitlement to 
service connection for PTSD and VA psychological assessments, 
dated from January 2006 to April 2006.  The additional 
records include evidence that is pertinent to the veteran's 
claims.  

For example, in the September 2005 statement the veteran 
communicated that he suffered additional in-service 
stressors.  He indicates that while on Board the U.S.S. 
Constellation, the ship was attacked by North Vietnamese 
patrol boats at about 0200 hours while on Yankee station, in 
view of the Coast of North Vietnam.  He also stated that the 
general quarters were sounded and constant "sorties" were 
launched against those craft and points of the shore.  There 
was no discussion of this particular in-service stressor in 
the RO's rating decision or Statement of the Case.  

The record includes a correspondence from the Joint Services 
Records Research Center (JSRRC), dated in March 2002, which 
shows that efforts have been made to verify the veteran's 
claimed in-service stressors.  Because the veteran has 
submitted new contentions regarding his claimed in-service 
stressors, on Remand, additional efforts should be made to 
verify the veteran's claimed in-service stressors, to include 
the additional stressors asserted by the veteran subsequent 
to the certification of the appeal.  Contact the JSSR and 
verify the veteran's additional in-service stressors which 
have not been verified and which are detailed in the 
veteran's September 2005 statement in support of the claim.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned for the award of 
benefits.  A review of the record shows that the veteran was 
not provided with notice of the type of evidence that is 
necessary to establish a disability rating and an effective 
date in the event that benefits are awarded.  Accordingly, 
the Board finds that the requirements set forth in Dingess 
have not been met.  On Remand, the veteran should be provided 
with the notice that meets the requirements of Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dings v. Nicholson 19 Vet. 
App. 473 (2006).  The notice should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is awarded.  

2.  Contact the Joint Services Records 
Research Center (JSRRC) and attempt to 
verify the veteran's claimed in-service 
stressors.  (Note: CURR is now called the 
U. S. Army and Joint Services Records 
Research Center (JSRRC) and is located at 
7701 Telegraph Road, Kingman Building, 
Room 2C08, Alexandria, VA 22315-3802).

Provide JSRRC with a summary of the 
veteran's claimed in-service stressors, 
to include the additional in-service 
stressors listed in the September 2005 
statement from the veteran and the April 
2006 psychiatric report.  If additional 
information is needed the veteran should 
be contacted and given an opportunity to 
supply that information.

3.  If it is determined that the veteran 
was exposed to confirmed stressors in 
service, arrange for the veteran to be 
accorded a VA psychiatric examination.  
The entire claims folder must be made 
available to and reviewed by the examiner 
prior to the examination.  Specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner should 
address the following:

a.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

b.  The report of examination should 
include the complete rationale for all 
opinions expressed.  

4.  Readjudicate this claim.  In 
particular, the RO should review the 
claims file to ensure that it is 
responsive to and in complete compliance 
with the directives of this Remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a Supplemental Statement of the Case 
(SSOC) which addresses the additional 
evidence that was received subsequent to 
the March 2004 Statement of the Case.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, and a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


